Citation Nr: 1500583	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-25 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic disability of the left ankle.

2.  Entitlement to service connection for chronic disability of the right ankle.

3.  Entitlement to service connection for numbness, right lower extremity.

4.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDING OF FACT

In correspondence dated June 6, 2014, the Veteran requested withdrawal of his appeal for the issues of entitlement to service connection for chronic disability of the left and right ankles and for numbness, right lower extremity, and a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for chronic disability of the left ankle by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for chronic disability of the right ankle by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for numbness, right lower extremity, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the appeal for the issues of entitlement to service connection for chronic disability of the left and right ankles and for numbness, right lower extremity, and entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  There are no remaining allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.



ORDER

The appeal for entitlement to service connection for chronic disability of the left ankle is dismissed.

The appeal for entitlement to service connection for chronic disability of the right ankle is dismissed.

The appeal for entitlement to service connection for numbness, right lower extremity is dismissed.

The appeal for entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


